          Case 1:16-cr-00007-AJN Document 57 Filed 11/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                 11/20/2020
 United States of America,


                –v–                                                            16-cr-07 (AJN)

                                                                                  ORDER
 Anthony Rodriguez,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached letter by mail.

       Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the discretion of the Court,

the Court hereby appoints Ezra Spilke to represent Mr. Rodriguez in connection with his

compassionate release motion. As soon as possible, but no later than December 4, 2020, Mr.

Spilke should make a submission in support of Mr. Rodriguez’s motion or request additional

time, as necessary. The Government shall file any supplemental response within one week of the

date of the supplemental submission.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Rodriguez

and to note the mailing on the public docket.


       SO ORDERED.


Dated: November 20, 2020                         __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
Case 1:16-cr-00007-AJN Document 57 Filed 11/20/20 Page 2 of 3
Case 1:16-cr-00007-AJN Document 57 Filed 11/20/20 Page 3 of 3
